DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 8-10 and 12-17 in the reply filed on 3/24/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With regard to claim 8, it is unclear how the first and second ends can be either of the upper or lower ends of the through groove and the third and fourth ends be either the upper or lower ends of the second elastic arm, because if the second and fourth ends are on opposite ends of the groove and the second elastic arm, respectively, they won’t be able to be integrally connected to the second end and the third end would not be able to be integrally connected to the first end.  For prior art analysis, it will be assumed that the fourth end is on the same end of the second elastic arm as the second end is of the through groove.  Claims 9-10 and 12-17 include all the limitations of claim 8 and are rejected for the same reasons.

Allowable Subject Matter
Claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to claim 8, Hsu teaches, as shown in figures 5-9: “An electrical connector 100, configured to be electrically connected to a chip module, the electrical connector 100 comprising: a body 1, having a plurality of accommodating holes 10 running vertically; and a plurality of electrical terminals 2, respectively accommodated in the accommodating holes 10 correspondingly, wherein each of the electrical terminals 2 has: a base 210 and 220, being flat plate shaped; a strip connecting portion 2201, formed by extending upwardly from an Page 24 of 29Attorney Docket No. 0123538.363US4 upper end of the base… a first elastic arm 211 formed by extending upwardly from the upper end of the base, wherein a top portion of the first elastic arm 211 has a mating portion  2115 configured to upwardly abut the chip module… and a second elastic arm 221, wherein one of an upper end and a lower end of the second elastic arm is defined as a third end, the other of the upper end and the lower end of the second elastic arm is defined as a fourth end”.
Hsu does not teach the strip connecting portion “configured to be connected to a strip”, “a through groove runs through the first elastic arm along a thickness direction of the first elastic arm, one of an upper end and a lower end of the through groove is defined as a first end, and the other of the upper end and the lower end of the through groove is defined as a second end”, or “the third end is integrally connected to the first end, the fourth end is integrally connected to the second end prior to being formed and is broken from the second end after being formed, the second elastic arm has a contact portion, and when the chip module is pressed downwardly on the mating portion to a final position, the contact portion is in contact with the base or the first elastic arm”.  The prior art of record does not anticipate or render obvious the limitations of claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831